AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Restated Agreement”)
entered into as of December 31, 2008 (the “Effective Date”) by and between
PharmaNet Development Group, Inc., a Delaware corporation (the “Company”), and
Jeffrey P. McMullen (the “Executive”).
     WHEREAS, in its business, the Company has acquired and developed certain
trade secrets, including (without limitation) proprietary processes, sales
methods and techniques, and other like confidential business and technical
information, including, but not limited to, technical information, design
systems, proprietary assays, pricing methods, pricing rates or discounts,
process, procedure, formula, design of computer software or improvement of any
portion or phase thereof, whether patented or not, that is of any value
whatsoever to the Company, as well as certain unpatented information relating to
the Services defined below, information concerning proposed new services, market
feasibility studies, proposed or existing marketing techniques or plans (whether
developed or produced by the Company or by any other entity for the Company),
other Confidential Information (as defined below) and information about the
Company’s employees, officers, and directors, which necessarily will be
communicated to the Executive by reason of his employment with the Company;
     WHEREAS, the Company has strong and legitimate business interests in
preserving and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial relationships with suppliers and
Clients (as defined below), actual and prospective;
     WHEREAS, the Company desires to preserve and protect its legitimate
business interests further by restricting competitive activities of the
Executive during the term of his employment with the Company and for a
reasonable period of time following such termination of employment;
     WHEREAS, the Executive and the Company are currently parties to that
certain Employment Agreement dated June 30, 2006 and effective as of
December 31, 2005 (the “Previous Employment Agreement”) and desire to amend and
restate the terms and conditions of the Previous Employment Agreement so as to
(i) bring those terms and conditions into documentary compliance with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
final Treasury Regulations thereunder and (ii) effect certain modifications to
the Executive’s rights in connection with a change in control of the Company and
to continue Executive’s employment with the Company upon those amended and
restated terms and conditions for an additional three (3)-year term;
     WHEREAS, the Company desires to continue the Executive in its employ and to
ensure the continued availability to the Company of the Executive’s services,
and the Executive is willing to continue such employment and render such
services, all upon and subject to the terms and conditions contained in this
Restated Agreement; and

 



--------------------------------------------------------------------------------



 



     WHEREAS by executing this Restated Agreement, the Executive and the Company
hereby agree that this Restated Agreement shall supersede the prior employment
arrangement or severance benefits set forth in the Previous Employment Agreement
or any other earlier agreements referred to therein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth in this Restated Agreement, and intending to be legally bound, the
Company and the Executive hereby agree as follows:
     1. Representations and Warranties. The Executive hereby represents and
warrants to the Company that he (a) is not subject to any written
nonsolicitation or noncompetition agreement affecting his employment with the
Company (other than the Previous Employment Agreement, which will be of no
further force or effect), (b) is not subject to any written confidentiality or
nonuse/nondisclosure agreement affecting his employment with the Company (other
than the Previous Employment Agreement), and (c) has not brought to the Company
any trade secrets, confidential business information, documents or other
personal property of a prior employer.
     2. Term of Employment.
          (a) Term. Subject to Section 6 hereof, the Company hereby employs the
Executive, and the Executive hereby accepts employment with the Company,
pursuant to the terms of this Restated Agreement for a period commencing on the
Effective Date and ending December 31, 2011 (the “Employment Term”).
          (b) Continuing Effect. Notwithstanding any termination of the
Executive’s employment, at the end of the Employment Term or otherwise, the
provisions of Sections 7 and 8 of this Restated Agreement shall remain in full
force and effect, and the provisions of Section 8 of this Restated Agreement
shall be binding upon the legal representatives, successors and assigns of the
Executive.
     3. Duties.
          (a) General Duties. The Executive shall continue to serve as President
and Chief Executive Officer of the Company and of PharmaNet, Inc. and PharmaNet,
LLC (collectively, “PharmaNet”), with the duties and responsibilities that are
customary for such positions. The Executive may at an appropriate time, with the
approval of the Company’s Board of Directors (the “Board”) resign as President
and Chief Executive Officer of PharmaNet without affecting any of his benefits
or other duties under this Restated Agreement. The Executive shall report
directly to the Board. The Executive shall use his best efforts to perform his
duties and discharge his responsibilities pursuant to this Restated Agreement
competently, carefully and faithfully. In addition, Executive may be required to
execute and deliver to the Company, on a timely basis, quarterly certifications
or sub-certifications in order to permit the Company to comply with its
reporting obligations, including those under the Sarbanes-Oxley Act of 2002.

2



--------------------------------------------------------------------------------



 



          (b) Devotion of Time. The Executive shall devote the amount of time
and attention to the business and affairs of the Company that are reasonably
necessary to competently perform his duties. The Executive shall not enter the
employ of or serve as a consultant to, or in any way perform any services (with
or without compensation) for, any other persons, business or organization
without the prior consent of the Board. Notwithstanding the foregoing, the
Executive shall be permitted, subject to the first sentence of this Section 3(b)
and Sections 7, 8, 9 and 10 hereof, to (i) serve on corporate, advisory, civic
or charitable boards or committees, (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions and (iii) manage personal
investments.
          (c) Location of Office. The Executive’s principal business office
shall be at the Company’s current headquarters in Princeton, New Jersey, as such
location may be changed from time to time by the senior management of the
Company; provided, however, that the Executive’s job responsibilities as set
forth in this Section 3 shall include all business travel reasonably necessary
to the performance of such responsibilities.
          (d) Adherence to Inside Information Policies. The Executive
acknowledges that the Company is publicly-held and, as a result, has implemented
insider information policies designed to preclude its employees and those of its
subsidiaries from violating the federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to the Company or any third party. The Executive shall promptly
execute any agreements generally distributed by the Company or to its employees
requiring such employees to abide by its insider information policies and shall
continue to be bound by any such agreements to which the Executive is currently
a party.
     4. Compensation and Expenses.
          (a) Annual Base Salary. For the services of the Executive to be
rendered under this Restated Agreement during the remainder of the Employment
Term, the Company shall pay the Executive an annual base salary of $743,312
(“Annual Base Salary”), effective as of January 1, 2008. Such Annual Base Salary
shall be increased as of December 31 of each year during the remainder of the
Employment Term, with the first such annual increase to be effected as of
December 31, 2009, by the greater of (i) 4% of the rate of Annual Base Salary
then in effect for the Executive and (ii) the amount determined by the
Compensation Committee of the Board (the “Compensation Committee”). The Annual
Base Salary shall be payable in accordance with the Company’s normal payroll
practices for salaried employees, subject to the Company’s collection of all
applicable withholding taxes.
          (b) Annual Cash Bonus. In addition to any other compensation received
pursuant to this Restated Agreement and subject to continued employment at the
end of each calendar year within the Employment Term, the Executive shall
receive a bonus in an amount set each year by the Compensation Committee. Each
annual bonus payment to which the Executive becomes entitled hereunder shall be
made on or before March 15 of the calendar year immediately following the
calendar year for which such bonus is earned or as soon after such date as is
administratively practicable, but in no event shall such payment be made prior
to the first day of the calendar year next succeeding the calendar for which
that bonus is earned or later

3



--------------------------------------------------------------------------------



 



than the last day of that succeeding calendar year. Each such bonus payment
shall be subject to the Company’s collection of the applicable withholding
taxes.
          (c) Long-Term Incentive. The Executive shall be eligible to receive
equity incentive awards covering shares of the Company’s common stock (the
“Common Stock”) on an annual basis throughout the Employment Term. The equity
incentives awarded pursuant to this Section 4(c) shall be granted in accordance
with the terms and conditions of the Company’s standard form of award agreement
and the applicable equity incentive plan.
          (d) Expenses. In addition to any compensation paid to the Executive
pursuant to this Section 4, the Company shall reimburse or advance funds to the
Executive for all first class travel, entertainment, professional dues and
miscellaneous expenses incurred in connection with the performance of his duties
under this Restated Agreement. The Executive must submit appropriate receipts
and documentation for each such reimbursable expense within sixty (60) days
following the later of (i) the incurrence of that expense or (ii) the receipt of
the invoice or billing statement for such expense, and the Company shall provide
the Executive with the requisite reimbursement within thirty (30) business days
thereafter.
          (e) Perquisites. The Executive shall be entitled to perquisites
selected by him, up to a limit of $32,500 per each calendar year during the
Employment Term. Any reimbursement provided to the Executive with respect to
those perquisites shall be subject to the following terms and conditions:
(i) the Executive must submit appropriate receipts and documentation for each
such reimbursable expense within sixty (60) days after the later or (x) the
incurrence of that expense or (y) the receipt of the invoice or billing
statement for such expense and (ii) the Company shall provide the Executive with
the requisite reimbursement within thirty (30) business days thereafter. In
addition, the Company shall pay the Executive an additional amount (the “Tax
Supplement”) equal to the income taxes incurred as a result of the perquisites
provided, or the expenses reimbursed, under this Section 4(e) based on an
effective tax rate of 35%, plus the applicable federal, state and local taxes on
the entire payment, in order to provide the Executive with net after-tax
proceeds equal to the federal income taxes, based on 35% marginal tax rate,
attributable to those taxable perquisites. Each such Tax Supplement to which the
Executive becomes entitled under this Section 4(e) shall be paid on or before
March 15 of the calendar year immediately following the calendar year in which
the perquisites generating that Tax Supplement were paid or provided or as soon
after such date as is administratively practicable, but in no event shall such
Tax Supplement be paid prior to the first day of the calendar year next
succeeding the calendar for which the related perquisites were paid or provided
or later than the last day of that succeeding calendar year. Benefits generally
available to all other employees of the Company shall not be deemed perquisites
for purposes of this Section 4(d).
          (f) Conditions to Reimbursement. Any amounts to which the Executive
becomes entitled pursuant to this Section 4 (whether by way of reimbursement or
in-kind benefits) in each calendar year within the Employment Term or any other
reimbursement to which the Executive becomes entitled pursuant to the provisions
of this Restated Agreement during such calendar year shall not reduce the
amounts (or in-kind benefits) to which the Executive may become entitled
hereunder in any other calendar year within the Employment Term. In no event,
however, will any expense be reimbursed after the close of the calendar year

4



--------------------------------------------------------------------------------



 



following the calendar year in which that expense was incurred. In addition,
none of the Executive’s rights to reimbursement or in-kind benefits hereunder
may be liquidated or exchanged for any other benefit.
     5. Benefits.
          (a) Vacation. During each complete calendar year of employment within
the Employment Term, the Executive shall be entitled to twenty (25) business
days of vacation without loss of compensation or other benefits to which he is
entitled under this Restated Agreement, with such vacation to be taken at such
times as the Executive may select and the affairs of the Company may permit.
Such vacation accrual shall be pro-rated for any partial calendar year within
the Employment Term.
          (b) Employee Benefit Programs. The Executive is entitled to
participate in any pension, 401(k), medical insurance, disability insurance,
life insurance or other employee benefit plan that is maintained by the Company
or PharmaNet for its senior management, including reimbursement of membership
fees in professional organizations, subject to the eligibility requirements of
those specific plans.
          (c) Insurance. The Company shall pay all insurance premiums and other
costs in connection with the insurance or benefit programs referred to in
Section 5(b) in which the Executive participates, except to the extent any
benefit program is funded by deferrals from the Executive’s compensation. All
such insurance premiums or other coverage costs payable by the Company shall be
paid by the Company within thirty (30) business days after the due date, and the
amount of premiums or coverage costs paid by the Company in any one calendar
year during the Employment Term shall not affect the amount of premiums or
coverage costs payable by the Company in any other calendar year.
          (d) Death Benefit. In the event of the Executive’s death prior to the
end of the Employment Term, the Executive’s estate or his designated beneficiary
shall be entitled to receive the Executive’s Annual Base Salary for the balance
of the Employment Term, with such balance to be paid in a series of successive
equal installments over that period in accordance with the Company’s normal
payroll practices for salaried employees, with the first such installment to be
paid within sixty (60) days after the date of his death.
     6. Termination.
          (a) Death or Disability.
          (i) Except as otherwise expressly provided herein, this Restated
Agreement and the employment relationship created hereby shall automatically
terminate without act by any party upon the Executive’s death or Disability (as
defined below). In the event that the Executive’s employment is terminated by
reason of the Executive’s death or Disability, the Company shall pay the
following amounts to the Executive or his estate: (i) any accrued but unpaid
base salary for services rendered to the date of termination, (ii) any accrued
but unpaid expenses required to be reimbursed under this Restated Agreement,
(iii) any vacation accrued to the date of termination, (iv) any earned but
unpaid bonuses for any prior period and (v) his annual bonus for the year in
which his death or Disability occurs, prorated to the date of

5



--------------------------------------------------------------------------------



 



termination (to the extent it can be calculated), with each such payment to be
made on the date of the Executive’s Separation from Service in connection with
such termination of employment or as soon as administratively practicable
thereafter, but in no event later than the later of (x) the last day of the
calendar year in which the date of the Executive’s Separation from Service
occurs or (y) the fifteenth day of the third calendar month following the date
of such Separation from Service, but only to the extent that each such payment
can be made at that time without contravention of any applicable Code
Section 409A deferral requirements. To the extent that any restricted stock
units (“RSUs”) or other equity securities vest upon the Executive’s death or
Disability in accordance with the terms of the agreements evidencing those
securities, the underlying shares of Common Stock shall be issued on the
applicable date or dates set forth for those shares in such agreements. All such
share issuances shall be subject to the Company’s collection of the applicable
withholding taxes. The Executive or his legally appointed guardian, as the case
may be, shall have up to one year from the date of such termination of
employment to exercise all such previously granted options or stock appreciation
rights, provided that in no event shall any option or stock appreciation rights
be exercisable beyond its maximum ten (10) year or shorter term.
          (ii) Additionally, if the Executive’s employment is terminated because
of Disability, the Executive shall be entitled to the following benefits:
               (1) Provided the Executive and his spouse and eligible dependents
elect to continue medical care coverage under the Company’s group health care
plans pursuant to their COBRA rights, the Company shall reimburse the Executive
for the costs the Executive incurs to obtain such continued coverage
(collectively, the “Coverage Costs”), to the extent those Coverage Costs exceed
the amount payable at that time by a similarly-situated active employee for the
same level of coverage, until the earlier of (x) twelve (12) months after the
Effective Date of Termination due to such Disability or (y) the first date on
which the Executive is covered under another employer’s health benefit program
without exclusion for any pre-existing medical condition. In order to obtain
reimbursement for the reimbursable portion of those Coverage Costs, the
Executive must submit appropriate evidence to the Company of each periodic
payment within sixty (60) days after the required payment date for those
Coverage Costs, and the Company shall within thirty (30) days after such
submission reimburse the Executive for the reimbursable portion of that payment.
To the extent the Executive incurs any other medical care expenses reimbursable
pursuant to the coverage obtained hereunder, the Executive shall submit
appropriate evidence of each such expense to the plan administrator within sixty
(60) days after incurrence of that expense and shall receive reimbursement of
the documented expense within thirty (30) days after such submission or after
any additional period that may be required to perfect the claim. During the
period such medical care coverage remains in effect hereunder, the following
provisions shall govern the arrangement: (a) the amount of Coverage Costs or
other medical care expenses eligible for reimbursement in any one calendar year
of such coverage shall not affect the amount of Coverage Costs or other medical
care expenses eligible for reimbursement in any other calendar year for which
such reimbursement is to be provided hereunder; (ii) no Coverage Costs or other
medical care expenses shall be reimbursed after the close of the calendar year
following the calendar year in which those Coverage Costs or expenses were
incurred; and (iii) the Executive’s right to the reimbursement of such Coverage
Costs or other medical care expenses cannot be liquidated or exchanged for any
other benefit. To the extent the reimbursed Coverage Costs are treated as
taxable income to

6



--------------------------------------------------------------------------------



 



the Executive, the Company shall report the reimbursement as taxable W-2 wages
and collect the applicable withholding taxes, and the resulting tax liability
shall be the Executive’s sole responsibility. As a condition to the foregoing
medical care coverage, the Executive hereby agrees to provide prompt written
notice to the Company of any medical care coverage to which he becomes entitled
under another employer’s health benefit plan.
          (iii) The Executive shall also be entitled to continued coverage, for
a period of twelve (12) months following the Effective Date of Termination due
to such Disability, under the Company’s employee group term life insurance and
disability insurance plans at the level in effect for the Executive on the
Effective Date of Termination. The Company shall pay to the applicable insurance
companies, on a monthly basis prior to the last day of each month during such
twelve (12)-month period, the amount by which the aggregate premium required to
provide Executive with such coverage for the month exceeds the monthly amount
that a similarly-situated active employee is required to pay in order to obtain
such coverage, as measured as of the Effective Date of Termination (the “Monthly
Benefit Payments”); provided, however, that the Company’s obligation to make
such Monthly Benefit Payments shall cease in the event Executive fails to pay
his portion of the aggregate monthly premium for such coverage. Except to the
extent a later payment date is otherwise required pursuant to Section 11 of this
Restated Agreement, the Company shall make the initial Monthly Benefit Payment
within the sixty (60)-day period measured from the date of the Executive’s
Separation from Service due to such Disability. Each Monthly Benefit Payment
shall be treated as a right to a separate payment for purposes of Code
Section 409A and shall constitute taxable income to Executive, subject to
applicable withholding taxes..
          (b) Termination for Cause or Without Good Reason. The Company may
terminate the Executive’s employment pursuant to the terms of this Restated
Agreement at any time for Cause (as defined below) by giving written notice of
such termination. The Executive shall have ten (10) days from the date of such
notice to provide the Board with evidence that the Company is mistaken as to
Cause and that the Executive’s behavior does not meet the criteria for Cause.
During such ten (10) day period, the Executive shall be suspended without pay;
provided, however, that if his employment is reinstated, then the Executive
shall be paid for such ten (10)-day period or if the termination is upheld, the
Effective Date of Termination shall be deemed to be the date on which the
Executive received the written notice of such termination. Upon any such
termination for Cause or upon the Executive termination of his employment with
the Company other by reason of a Resignation for Good Reason, the Executive
shall have no right to compensation or reimbursement under Section 4 (except for
any unpaid compensation earned or any reimbursable expenses incurred through the
Effective Date of Termination, which shall be paid or reimbursed at that time to
the extent not otherwise in contravention of any applicable Code Section 409A
requirements) and shall not participate in any employee benefit programs under
Section 5 for any period subsequent to the Effective Date of Termination, except
as provided by law.
          

7



--------------------------------------------------------------------------------



 




          (c) Termination Without Cause or Resignation for Good Reason. The
Company may, in its sole discretion, terminate the Executive’s employment
without Cause at any time upon written notice to the Executive. The Executive
may, in his sole discretion, terminate his employment with the Company (other
than by reason of a Resignation for Good Reason) at any time upon written notice
to the Company. The Executive shall also have the right to terminate his
employment through a Resignation for Good Reason in accordance with the
requirements for such termination set forth in Section 6(g) below. Upon the
Effective Date of Termination resulting from any of the foregoing termination
events, the Executive shall cease to have any further right to compensation or
reimbursement under Section 4 (except for any unpaid compensation earned or any
reimbursable expenses incurred through the Effective Date of Termination, which
shall be paid or reimbursed at that time to the extent not otherwise in
contravention of any applicable Code Section 409A deferral requirement) and
shall not participate in any employee benefit programs under Section 5 for any
period subsequent to the Effective Date of Termination, except as provided for
by law. In addition, in the event the Executive’s employment is terminated by
the Company for any reason other than Cause, death or Disability or if the
Executive’s employment terminates by reason of a Resignation for Good Reason,
the Executive shall be entitled to the following severance benefits:
          (i) The Executive shall be entitled to a lump sum cash severance
payment (the “Cash Severance Payment”) in an amount equal to three (3) times the
rate of Annual Base Salary in effect for him on the Effective Date of
Termination. The Cash Severance Payment shall be made to the Executive on the
date of his Separation from Service in connection with such termination of
employment or resignation or as soon as administratively practicable thereafter,
but in no event later than the later of (x) the last day of the calendar year in
which the date of the Executive’s Separation from Service occurs or (y) the
fifteenth day of the third calendar month following the date of such Separation
from Service, subject, however, to any further deferral required pursuant to
Section 11 of this Restated Agreement. The Cash Severance Payment shall be
subject to the Company’s collection of the applicable withholding taxes, and the
Executive shall only be paid the net amount remaining after such withholding
taxes have been collected.
          (ii) All of Executive’s outstanding RSUs and other unvested equity
awards shall vest immediately upon such termination or resignation. To the
extent any such equity awards are stock options, each of those options shall
remain exercisable for the underlying shares of Common Stock until the
expiration or sooner termination of that option in accordance with the terms of
the applicable stock option agreement. With respect to such RSUs, the shares of
Common Stock underlying each such RSU award shall be issued at the time or times
specified in the applicable award agreement, subject to any required deferral
pursuant to the provisions of Section 11 of this Restated Agreement. All such
share issuances or option exercises shall be subject to the Company’s collection
of the applicable withholding taxes.
          (d) Parachute Payments.
          (i) In the event that any payments or benefits to which Executive
becomes entitled in accordance with the provisions of this Restated Agreement
(or any other agreement with the Company or other member of the Employer Group,
as defined below) would otherwise constitute a parachute payment under
Section 280G(b)(2) of the Code, then such payments

8



--------------------------------------------------------------------------------



 



and/or benefits will be subject to reduction to the extent necessary to assure
that the Executive receives only the greater of (i) the amount of those payments
which would not constitute such a parachute payment or (ii) the amount which
yields the Executive the greatest after-tax amount of benefits after taking into
account any excise tax imposed under Section 4999 of the Code on the payments
and benefits provided the Executive under this Restated Agreement (or on any
other payments or benefits to which the Executive may become entitled in
connection with any change in control or ownership of the Company or the
subsequent termination of his employment with the Company).
          (ii) Should a reduction in benefits be required to satisfy the benefit
limit of Section 6(d)(i), then the portion of any parachute payment otherwise
payable in cash to the Executive shall be reduced to the extent necessary to
comply with such benefit limit, with such reduction to be applied first to the
lump sum Cash Severance Payment and then (if applicable) pro-rata to each
Monthly Benefit Payment but without any change in the payment dates. Should such
benefit limit still be exceeded following such reduction, then the number of
shares which would otherwise vest on an accelerated basis under each of the
Executive’s options or other equity awards (based on the amount of the parachute
payment attributable to each such option or equity award under Code Section
280G) shall be reduced to the extent necessary to eliminate such excess, with
such reduction to be made in the same chronological order in which those awards
were made.
          (iii) In the event there is any disagreement between the Executive and
the Company as to whether one or more payments or benefits to which the
Executive becomes entitled constitute a parachute payment under Code
Section 280G or as to the determination of the present value thereof, such
dispute will be resolved as follows:
               a. In the event the Treasury Regulations under Code Section 280G
(or applicable judicial decisions) specifically address the status of any such
payment or benefit or the method of valuation therefor, the characterization
afforded to such payment or benefit by the Regulations (or such decisions) will,
together with the applicable valuation methodology, be controlling.
               b. In the event Treasury Regulations (or applicable judicial
decisions) do not address the status of any payment in dispute, the matter will
be submitted for resolution to the independent registered public accounting firm
(the “Independent Auditors”) selected and paid for by the Company. The
resolution reached by the Independent Auditors will be final and controlling;
provided, however, that if in the judgment of the Independent Auditors, the
status of the payment in dispute can be resolved through the obtainment of a
private letter ruling from the Internal Revenue Service, a formal and proper
request for such ruling will be prepared and submitted by the Independent
Auditors, and the determination made by the Internal Revenue Service in the
issued ruling will be controlling. All expenses incurred in connection with the
preparation and submission of the ruling request shall be shared equally by the
Executive and the Company.

9



--------------------------------------------------------------------------------



 



               c. In the event Treasury Regulations (or applicable judicial
decisions) do not address the appropriate valuation methodology for any payment
in dispute, the present value thereof will, at the Independent Auditor’s
election, be determined through an independent third-party appraisal, and the
expenses incurred in obtaining such appraisal shall be shared equally by the
Executive and the Company.
               d. All determinations required of the Independent Auditors or
third-party appraiser shall be completed on or before the later of (i) the last
day of the calendar year in which the transaction triggering the parachute
payment is effected or (ii) the fifteenth day of the third calendar month
following such effective date.
          (e) Deferred Compensation Arrangements. Notwithstanding any provision
to the contrary in this Restated Agreement, to the extent the Executive is, at
the time of his Separation from Service, participating in one or more deferred
compensation arrangements subject to Code Section 409A, the payments and
benefits provided under those arrangements shall continue to be governed by, and
to become due and payable in accordance with, the specific terms and conditions
of those arrangements, and nothing in this Restated Agreement shall be deemed to
modify or alter those terms and conditions.
          (f) Withholding Taxes. Each payment or benefit provided pursuant to
this Section 6 shall be subject to the Company’s collection of all applicable
federal, state and local income and employment withholding taxes and any taxes
required to be withheld under Section 4999 of the Code, and the Executive shall
only receive the net amount of each payment or benefit that remains after such
withholding taxes have been collected.
          (g) Certain Definitions. For purpose of this Restated Agreement, the
following definitions shall be in effect:
               “Cause” means that the Executive has: (i) been convicted of a
felony involving any subject matter; (ii) been charged with a felony relating to
the business of the Company; (iii) been convicted of a misdemeanor directly
involving the Executive’s employment that directly affects the business of the
Company; (iv) been found after an internal investigation to have engaged in
sexual misconduct which is related to the Executive’s employment or the business
of the Company and/or violated the Company’s sexual harassment policy; (v) in
carrying out his duties hereunder, acted with gross negligence or intentional
misconduct resulting, in either case, in harm to the Company;
(vi) misappropriated Company funds or otherwise defrauded the Company;
(vii) breached his fiduciary duty to the Company resulting in profit to him,
directly or indirectly; (viii) been found to have committed any act or failed to
take any action which results in the Common Stock being delisted for trading on
its principal trading market or exchange; (ix) been convicted of illegal
possession or illegal use of a controlled substance; (x) engaged in chronic
drinking or the use of illegal drugs, chemicals or controlled substances or the
abuse of otherwise legal drugs or chemicals or controlled substances that
affects the performance of his duties as reasonably determined by the Company;
(xi) failed or refused to cooperate in any official investigation conducted by
or on behalf of the Company; (xii) materially breached any provision of this
Restated Agreement, including Section 3(d) herein, and failed to cure such
breach after notice thereof and a reasonable cure period (if such breach is of
the nature that it can be cured); (xiii) intentionally or willfully failed to
comply with

10



--------------------------------------------------------------------------------



 



the reasonable directives of the Board; (xiv) committed an act or omission
constituting gross negligence or willful misconduct which causes, at least in
part, the Company to restate its financial statements for a completed fiscal
period after having filed such financial statements with the Securities and
Exchange Commission; or (xv) been found by a court, the Securities and Exchange
Commission or any state governmental authority which regulates or enforces such
state’s securities laws, in a final determination, to have violated any
applicable securities laws, whether such finding was after a hearing or trial or
on consent without admitting or denying any allegations of wrongdoing.
               “Disability” or “Disabled” means any physical, mental or
emotional incapacity, resulting from injury, sickness or disease, as determined
by the Executive’s physician (or his guardian), that makes the Executive
incapable, for a period of sixty (60) consecutive days or ninety (90) aggregate
days in any twelve (12)-month period, of substantially fulfilling the duties set
forth for him in Section 3 (which shall require full-time employment).
               “Effective Date of Termination” means, with respect to any
purported termination of the Executive’s employment, (i) if the Executive’s
employment terminates by reason of his death, the date of his death, (ii) if the
Executive’s employment is terminated for Cause or without Cause, the date
specified in the Notice of Termination, (iii) if the Executive’s employment is
terminated as a result of a Disability, the date on which Executive is
determined to be Disabled in accordance with the definitional provisions of this
Restated Agreement, as such date is specified in the Notice of Termination and
(iv) if Executive terminates his or her employment through a Resignation for
Good Reason or otherwise voluntarily terminates his employment, the date
specified in the Notice of Termination.
               “Employee” means an individual who remains in the employ of at
least one member of the Employer Group, subject to the control and direction of
the employer entity as to both the work to be performed and the manner and
method of performance.
               “Employer Group” means the Company and each member of the group
of commonly controlled corporations or other businesses that include the
Company, as determined in accordance with Sections 414(b) and (c) of the Code
and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) of the Code for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections, and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.414(c)-2 of the Treasury Regulations.
          “Resignation for Good Reason” means the Executive’s resignation from
his employment with the Company by reason of either of the following events:
(A) the Company materially breaches any of the terms or provisions of this
Restated Agreement and fails to cure that breach within ten (10) days after the
Executive delivers written notice to the Board identifying the alleged breach
with specificity; or (B) the Executive, with or without a change in title or
formal corporate action, no longer exercises substantially all of the duties and
responsibilities and no longer possess substantially all of the authority set
forth in Section 3 of

11



--------------------------------------------------------------------------------



 



this Restated Agreement, other than in connection with a voluntary resignation
by the Executive as President and Chief Executive Officer of PharmaNet;
provided, however, that a Resignation for Good Reason shall only be deemed to
occur for purposes of this Restated Agreement if the Executive resigns from his
employment with the Company within thirty (30) days following the occurrence of
the event constituting Good Reason under clause (A) or (B). A resignation that
occurs after the expiration of the applicable thirty (30) day period shall not
be deemed a Resignation for Good Reason.
               “Separation from Service” means the Executive’s cessation of
Employee status and shall be deemed to occur at such time as the level of bona
fide services the Executive is to render as an Employee (or non-employee
consultant) permanently decreases to a level that is not more than twenty
percent (20%) of the average level of services the Executive rendered as an
Employee during the immediately preceding thirty-six (36) months (or such
shorter period of time in which the Executive has been in Employee status). Any
such determination, however, shall be made in accordance with the applicable
standards of the Treasury Regulations issued under Internal Revenue Code
Section 409A. In addition to the foregoing, a Separation from Service will not
be deemed to have occurred while the Executive is on a sick leave or other bona
fide leave of absence if the period of such leave does not exceed six (6) months
or any longer period for which the Executive is provided with a right to
reemployment with the Company by either statute or contract; provided, however,
that in the event of a leave of absence due to any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than six (6) months and that causes the
Executive to be unable to perform his duties as an Employee, no Separation from
Service shall be deemed to occur during the first twenty-nine (29) months of
such leave. If the period of leave exceeds six (6) months (or twenty-nine
(29) months in the event of disability as indicated above) and the Executive is
not provided with a right to reemployment by either statute or contract, then
the Executive will be deemed to have Separated from Service on the first day
immediately following the expiration of the applicable six (6)-month or
twenty-nine (29)-month period.
     7. Non-Competition Agreement.
          (a) Competition with the Company. Until termination of his employment
and for a period of two (2) years after the Effective Date of Termination, the
Executive, directly or indirectly or, in association with or as a stockholder,
director, officer, consultant, employee, partner, joint venturer, member or
otherwise of or through any person, firm, corporation, partnership, association
or other entity (any of the foregoing, an “Affiliated Entity”) shall not act as
an executive officer or provide Services to any entity which competes with the
Company, within any metropolitan area in the United States or elsewhere in which
the Company or any of its other subsidiaries (collectively, the “Affiliates”),
if applicable, is then engaged in the offer and sale of competitive Services
(the “Prohibited Business”); provided, however, that the foregoing shall not
prohibit Executive from owning up to five percent (5%) of the securities of any
publicly-traded enterprise that engages in the Prohibited Business provided the
Executive is

12



--------------------------------------------------------------------------------



 



not an employee, director, officer, consultant to such enterprise or otherwise
reimbursed for services rendered to such enterprise. In addition, the Executive
may not, directly or indirectly, including through any Affiliated Entity, obtain
employment with or perform services for any Client (as defined below) of the
Company, unless approved by the Board, during the period commencing on the
Effective Date of Termination and continuing for twelve (12) months thereafter.
          (b) Solicitation of Clients. During the periods in which the
provisions of Section 7(a) shall be in effect, the Executive, directly or
indirectly, including through any Affiliated Entity, shall not seek Prohibited
Business from any Client on behalf of any enterprise or business other than the
Company, refer Prohibited Business generated from any Client to any enterprise
or business other than the Company or receive commissions based on sales or
otherwise relating to the Prohibited Business from any Client, enterprise or
business other than the Company. For purposes of this Agreement, the term
“Client” means any person, firm, corporation, limited liability company,
partnership, association or other entity (i) to which the Company sold or
provided Services in excess of $100,000 during the 24-month period prior to the
time at which any determination is required to be made as to whether any such
person, firm, corporation, partnership, association or other entity is a Client,
or (ii) who or which has been approached by an employee of the Company for the
purpose of soliciting business for the Company and which business was reasonably
expected to generate revenue in excess of $100,000.
          (c) Solicitation of Employees. During the periods in which the
provisions of Section 7(a) shall be in effect, the Executive, directly or
indirectly, including through any Affiliated Entity, shall not solicit, hire or
contact any employee of the Company for the purpose of hiring them or causing
them to terminate their employment relationship with the Company.
          (d) No Payment. The Executive acknowledges and agrees that no separate
or additional payment will be required to be made to him in consideration of his
undertakings in this Section 7; provided, however, that at the Company’s option,
after the Effective Date of Termination, the Company may engage the Executive as
a consultant at an annual consulting fee of $50,000 (which shall entitle the
Company to receive no more than twenty (20) hours per month in consulting
services from the Executive) and provide the Executive with office space and
secretarial services, at any office location of the Company (or any subsidiary)
selected by the Executive, during such time that Executive is a consultant of
the Company (collectively, “Office Services”), subject to the applicable
deferral requirements of Section 11 of this Restated Agreement, with each such
monthly provision of such Office Services to the Executive to be treated as a
separate payment to him for purposes of Code Section 409A. However, nothing in
this Section 7(d) shall be interpreted as to require the Executive to accept any
such consulting position with the Company.
          (e) References. References to the Company in this Section 7 shall
include the Company’s Affiliates.
          

13



--------------------------------------------------------------------------------



 




     8. Non-Disclosure of Confidential Information.
          (a) Confidential Information. “Confidential Information” includes, but
is not limited to, trade secrets (as defined by the common law and statute in
Florida or New Jersey or any future Florida or New Jersey statute), processes,
policies, procedures, techniques (including recruiting techniques), designs,
drawings, know-how, show-how, technical information, specifications, computer
software and source code, information and data relating to the development,
research, testing, costs, marketing and uses of the Services, the Company’s
budgets and strategic plans, and the identity and special needs of Clients,
databases, data, all technology relating to the Company’s businesses, systems,
methods of operation, Client lists, Client information, solicitation leads,
marketing and advertising materials, methods and manuals and forms, all of which
pertain to the activities or operations of the Company, names, home addresses
and all telephone numbers and e-mail addresses of the Company’s employees,
former employees, clients and former clients. In addition, Confidential
Information also includes the identity of Clients and the identity of and
telephone numbers, e-mail addresses and other addresses of employees or agents
of Clients who are the persons with whom the Company’s employees and agents
communicate in the ordinary course of business. However, for purposes of this
Restated Agreement, the following will not constitute Confidential Information:
(i) information which is or subsequently becomes generally available to the
public through no act of the Executive, (ii) information set forth in the
written records of the Executive prior to disclosure to the Executive by or on
behalf of the Company, and (iii) information which is lawfully obtained by the
Executive in writing from a third party (excluding any Affiliates of the
Company) who did not acquire such confidential information or trade secret,
directly or indirectly, from the Executive or the Company. As used herein, the
term “Services” shall include the providing of clinical trials management
services and other services engaged in by the Company during the Employment
Term.
          (b) Legitimate Business Interests. The Executive recognizes that the
Company has legitimate business interests to protect and, as a consequence, the
Executive agrees to the restrictions contained in this Restated Agreement
because they further the Company’s legitimate business interests. These
legitimate business interests include, but are not limited to (i) trade secrets,
(ii) valuable confidential business or professional information that otherwise
does not qualify as trade secrets, including all Confidential Information,
(iii) substantial relationships with specific prospective or existing Clients or
clients, (iv) Client goodwill associated with the Company’s business and
(v) specialized training relating to the Services and the Company’s technology,
methods and procedures.
          (c) Confidentiality. The Confidential Information shall be held by the
Executive in the strictest confidence and shall not, without the prior written
consent of the Company, be disclosed to any person other than in connection with
the Executive’s employment with the Company. The Executive further acknowledges
that such Confidential Information as is acquired and used by the Company is a
special, valuable and unique asset. The Executive shall exercise all due and
diligence precautions to protect the integrity of the Company’s Confidential
Information and to keep it confidential whether it is in written form, on
electronic media or oral.

14



--------------------------------------------------------------------------------



 



The Executive shall not copy any Confidential Information except to the extent
necessary to his employment nor remove any Confidential Information or copies
thereof from the Company’s premises except to the extent necessary to his
employment. All records, files, materials and other Confidential Information
obtained by the Executive in the course of his employment with the Company are
confidential and proprietary and shall remain the exclusive property of the
Company or its Clients, as the case may be. The Executive shall not, except in
connection with and as required by his performance of his duties under this
Restated Agreement, for any reason use for his own benefit or the benefit of any
person or entity with which he may be associated or disclose any such
Confidential Information to any person, firm, corporation, association or other
entity for any reason or purpose whatsoever without the prior written consent of
an officer of the Company (excluding the Executive, if applicable).
          (d) References to the Company in this Section 8 shall include the
Company’s Affiliates.
     9. Equitable Relief.
          (a) The Company and the Executive recognize that the services to be
rendered under this Restated Agreement by the Executive are special, unique and
of extraordinary character, and that in the event of the breach by the Executive
of the terms and conditions of this Restated Agreement or if the Executive,
shall cease to be an employee of the Company for any reason and take any action
in violation of Section 7 and/or Section 8, the Company shall be entitled to
institute and prosecute proceedings in any court of competent jurisdiction
referred to in Section 9(b) below to enjoin the Executive from breaching the
provisions of Section 7 or Section 8. In such action, the Company shall not be
required to plead or prove irreparable harm or lack of an adequate remedy at law
or post a bond or any security.
          (b) Any action must be commenced in Mercer County, New Jersey. The
Executive and the Company irrevocably and unconditionally submit to the
exclusive jurisdiction of such courts and agree to take any and all future
action necessary to submit to the jurisdiction of such courts. The Executive and
the Company irrevocably waive any objection that they now have or hereafter
irrevocably waive any objection that they now have or hereafter may have to the
laying of venue of any suit, action or proceeding brought in any such court and
further irrevocably waive any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Final
judgment against the Executive or the Company in any such suit shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment, a
certified or true copy of which shall be conclusive evidence of the fact and the
amount of any liability of the Executive or the Company therein described, or by
appropriate proceedings under any applicable treaty or otherwise.
     10. Conflicts of Interest. Except as otherwise set forth in Section 7(a),
while employed by the Company, the Executive shall not, directly or indirectly,
unless approved by the Board:

15



--------------------------------------------------------------------------------



 



          (a) participate as an individual in any way in the benefits of
transactions with any of Company’s suppliers or Clients, including, without
limitation, having a financial interest in the Company’s suppliers or Clients,
or making loans to, or receiving loans from, the Company’s suppliers or Clients;
          (b) realize a personal gain or advantage from a transaction in which
the Company has an interest or use information obtained in connection with the
Executive’s employment with the Company for the Executive’s personal advantage
or gain; or
          (c) accept any offer to serve as an officer, director, partner,
consultant, manager with, or to be employed in a technical capacity by, a person
or entity that does business with the Company. As used in Section 10(a), (b) or
(c), references to the Company also includes its Affiliates.
     11. Delayed Commencement Date. The following provisions shall be applicable
to all payments and benefits to which the Executive becomes entitled under
Section 6 or 7(d) of this Restated Agreement:
          (a) Notwithstanding any provision to the contrary in this Restated
Agreement (other than Sections 11(b) and 11(c) below), no payments or benefits
to which the Executive becomes entitled in accordance with Section 6 (other than
the reimbursement of Coverage Costs during the applicable period of COBRA
coverage) or Section 7(d) shall be made or paid to the Executive prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
his Separation from Service or (ii) the date of his death, if the Executive is
deemed, pursuant to the procedures established by the Compensation Committee in
accordance with the applicable standards of Code Section 409A and the Treasury
Regulations thereunder and applied on a consistent basis for all non-qualified
deferred compensation plans of the Employer Group subject to Code Section 409A,
to be a “specified employee” under Code Section 409A at the time of such
Separation from Service and such delayed commencement is otherwise required in
order to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable deferral period, all payments deferred pursuant to
this Section 11(a) shall be paid to the Executive in a lump sum, and any
remaining payments or benefits due under this Restated Agreement shall be paid
in accordance with the normal payment dates specified for them herein. The
specified employees subject to such a delayed commencement date shall be
identified on December 31 of each calendar year. If the Executive is so
identified on any such December 31, he shall have specified employee status for
the twelve (12)-month period beginning on April 1 of the following calendar
year.
          (b) The holdback provisions of Section 11(a) shall not be applicable
to any Monthly Benefit Payments otherwise payable to Executive under Section
6(c) during the six (6)-month period measured from Executive’s Separation from
Service, to the extent the aggregate amount of the Monthly Benefit Payments for
that period does not exceed the applicable dollar amount in effect under Section
402(g)(1)(B) of the Code for the calendar year in which the Executive’s
Separation form Service occurs. However, to the extent the Monthly Benefit
Payment payable by the Company for each month within that six (6) month period
would otherwise exceed one-sixth of the applicable Code Section 402(g)(1)(B)
dollar amount, Executive shall pay that excess portion of the Monthly Benefit
Payment to the applicable

16



--------------------------------------------------------------------------------



 



insurance companies, and the Company shall reimburse Executive for those
payments upon the expiration of the holdback period.
          (c) The holdback provisions of Section 11(a) shall not be applicable
to any Office Services provided the Executive pursuant to Section 7(d) of this
Restated Agreement during the six (6)-month period measured from the date of his
Separation from Service, to the extent that the monthly rental value of the
provided office and the monthly cost of the provided secretarial support (based
on the monthly cost of the compensation and employee benefits provided by the
Company to such support assistant and pro-rated to the extent such secretarial
support is shared with one or more other individuals) for that period would not
otherwise, when added to the Monthly Benefit Payments (if any) for the same six
(6)-month period, exceed in the aggregate the dollar limit in effect under
Section 402(g)(1)(B) of the Code for the year in which the Executive’s
Separation from Service occurs. To the extent that the aggregate monthly rental
value of such office and the monthly cost of such secretarial support exceeds
such limit during that six (6)-month period, the Executive shall pay to the
Company, on the start date of each monthly interval within that six (6)-month
period, a dollar amount equal to the amount by which the rental value of such
office and the cost of such secretarial support for that interval exceeds the
amount by which one-sixth of the applicable Section 402(g)(1)(B) limit exceeds
the Monthly Benefit Payment (if any) for that month. Upon the expiration of the
hold-back period, all payments made by the Executive to the Company pursuant to
this Section 11(d) shall be reimbursed to Executive in a lump sum payment.
     12. Inventions, Ideas, Processes, and Designs. All inventions, ideas,
processes, programs, software, and designs (including all improvements)
(a) conceived or made by the Executive during the course of his employment with
the Company (whether or not actually conceived during regular business hours)
and for a period of six (6) months subsequent to the Effective Date of
Termination or expiration of such employment with the Company and (b) related to
the business of the Company, shall be disclosed in writing promptly to the
Company and shall be the sole and exclusive property of the Company. An
invention, idea, process, program, software, or design (including an
improvement) shall be deemed related to the business of the Company if (x) it
was made with the Company’s equipment, supplies, facilities, or Confidential
Information, (y) results from work performed by the Executive for the Company,
or (z) pertains to the current business or demonstrably anticipated research or
development work of the Company. The Executive shall cooperate with the Company
and its attorneys in the preparation of patent and copyright applications for
such developments and, upon request, shall promptly assign all such inventions,
ideas, processes, and designs to the Company. The decision to file for patent or
copyright protection or to maintain such development as a trade secret shall be
in the sole discretion of the Company, and the Executive shall be bound by such
decision.
     13. Indebtedness. If, during the course of the Executive’s employment under
this Restated Agreement, the Executive becomes indebted to the Company for any
reason, the Company may, if it so elects, set off any sum due to the Company
from the Executive and collect any remaining balance from the Executive;
provided, however, that no such set off shall be made to the extent it would
otherwise result in an impermissible payment or reduction of deferred
compensation under Section 409A of the Code.

17



--------------------------------------------------------------------------------



 



     14. Board of Directors. At all annual meetings of the Company’s
stockholders, the Company shall take all required actions to have the Executive
elected or appointed to the Board. The Company hereby agrees that it shall take
all commercially reasonable actions (a) to nominate the Executive for election
to the Board at the Company’s meetings of stockholders during the Employment
Term and (b) have the Executive elected by the Company’s stockholders to the
Board.
     15. Assignability. The rights and obligations of the Company under this
Restated Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company, provided that such successor or assign
shall acquire all or substantially all of the securities (via merger or
otherwise) or assets and business of the Company. The Executive’s obligations
hereunder may not be assigned or alienated and any attempt to do so by the
Executive will be void.
     16. Severability.
          (a) The Executive expressly agrees that the character, duration and
geographical scope of the non-competition provisions set forth in this Restated
Agreement are reasonable in light of the circumstances as they exist on the date
hereof. Should a decision, however, be made at a later date by a court of
competent jurisdiction that the character, duration or geographical scope of
such provisions is unreasonable, then it is the intention and the agreement of
the Executive and the Company that this Restated Agreement shall be construed by
the court in such a manner as to impose only those restrictions on the
Executive’s conduct that are reasonable in the light of the circumstances and as
are necessary to assure to the Company the benefits of this Restated Agreement.
If, in any judicial proceeding, a court shall refuse to enforce all of the
separate covenants deemed included herein because taken together they are more
extensive than necessary to assure to the Company the intended benefits of this
Restated Agreement, it is expressly understood and agreed by the parties hereto
that the provisions of this Restated Agreement that, if eliminated, would permit
the remaining separate provisions to be enforced in such proceeding shall be
deemed eliminated, for the purposes of such proceeding, from this Restated
Agreement.
          (b) If any provision of this Restated Agreement otherwise is deemed to
be invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Restated Agreement shall be
considered divisible as to such provision and such provision shall be
inoperative in such state or jurisdiction and shall not be part of the
consideration moving from either of the parties to the other. The remaining
provisions of this Restated Agreement shall be valid and binding and of like
effect as though such provision were not included and the invalid or
unenforceable provision shall be substituted with a provision which most closely
approximates the intent and the economic effect of the invalid or unenforceable
provision and which would be enforceable to the maximum extent permitted in such
jurisdiction or in such case.
     17. Notices and Addresses. All notices, offers, acceptance and any other
acts under this Restated Agreement (except payment) shall be in writing, and
shall be sufficiently given if delivered to the addressees in person, by Federal
Express or similar overnight delivery, or by facsimile delivery followed by
Federal Express or similar next business day delivery, as follows:

18



--------------------------------------------------------------------------------



 



         
 
  To the Company:   PharmaNet Development Group, Inc.
c/o Mr. Arnold Golieb
 
       
 
  To the Executive:   Mr. Jeffery P. McMullen
c/o PharmaNet Development Group, Inc.
504 Carnegie Center
Princeton, NJ 08540-6242
Facsimile: (609) 951-6821

or to such other address as either of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted to, or from, as the case may be, the delivery in person or by
mailing.
     18. Counterparts. This Restated Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Restated Agreement may be by actual or facsimile signature.
     19. Attorney’s Fees. In the event that there is any controversy or claim
arising out of or relating to this Restated Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Restated Agreement, each party shall be
responsible for its own attorney’s fee, costs and expenses.
     20. Governing Law. This Restated Agreement and any dispute, disagreement,
or issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided therein or performance
shall be governed or interpreted according to the internal laws of the State of
New Jersey without regard to choice of law considerations.
     21. Entire Agreement. This Restated Agreement, together with any documents
evidencing any RSUs or other equity awards made by the Company to the Executive
or any Code Section 409A arrangements to which the Executive and the Company are
parties, constitutes the entire agreement between the parties and supersedes all
prior oral and written agreements between the parties hereto with respect to the
subject matter hereof. Neither this Restated Agreement nor any provision hereof
may be changed, waived, discharged or terminated orally, except by a statement
in writing signed by the party or parties against whom enforcement or the
change, waiver discharge or termination is sought.
     22. Additional Documents. The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Restated Agreement and to fulfill the obligations
of the parties hereunder.

19



--------------------------------------------------------------------------------



 



     23. Section and Paragraph Headings. The section and paragraph headings in
this Restated Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Restated Agreement.
     24. Previous Employment Agreement. Upon execution of this Restated
Agreement by the Company and the Executive, the Previous Employment Agreement
currently in effect between the Company and the Executive shall immediately
terminate, and neither party shall have any continuing obligations to the other
under the Previous Employment Agreement.
     25. Section 409A Compliance To the extent there is any ambiguity as to
whether any provision of this Restated Agreement would otherwise contravene one
or more requirements or limitations of Code Section 409A, such provisions shall
be interpreted and applied in a manner that does not result in a violation of
the applicable requirements or limitations of Code Section 409A and the Treasury
Regulations thereunder.
     IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement as of the date and year first above written.

            PHARMANET DEVELOPMENT GROUP, INC.
      By:   /s/ John P. Hamill         Title: EVP and CFO            By:   /s/
David M. Olivier         Title: Chairman of the Compensation Committee       
Dated: December 16, 2008      EXECUTIVE:
      /s/ Jeffrey P. McMullen       Jeffrey P. McMullen        Dated: December
16, 2008     

20